BEAUCHAMP, Judge.
The appeal is from a conviction for felony theft in which the jury assessed the penalty at four years in the penitentiary.
There are no bills of exception in the record and no statement of facts. The proceedings appear to be regular except for the fact that the court failed to apply the indeterminate sentence law. The sentence is hereby reformed to read: “ * * * the said Clarence Gorham shall be confined in said penitentiary for a term of not less than two years and not more than four years, * *
With the sentence so reformed, the judgment of conviction is affirmed.